department of the treasury internal_revenue_service washington d c dqoqy2z5045 contact person identification_number telephone number eo u l l nos employer_identification_number legend dear sir or madam this letter responds to x's request dated date for rulings pertaining to the proposed early termination of a split-interest trust facts x qualifies as a split-interest trust pursuant to sec_4947 the sole charitable_beneficiary is c a non-profit corporation which is exempt under sec_501 and is classified as a private_foundation under sec_509 on the date of x's creation x was transferred a limited_partnership_interest in a limited_partnership that owns various publicly_traded_securities the term of the trust i sec_12 years and months during which time x is obligated to pay c a guaranteed annuity_payment based on of the net fair_market_value of x's assets on the date the partnership_interest was transferred accordingly x has made quarterly payments to c to satisfy its obligation as provided in the trust document at the end of the term the remaining principal and undistributed_income will be distributed to a residuary_trust for the benefit of j due to the appreciation in the partnership's investment portfolio x is able to meet its charitable obligations to c earlier than originally anticipated a prepayment of x's obligations would increase c's resources as well as enable c to increase its charitable commitments over time accordingly x now wishes to pay c in one lump sum payment the remaining amount due to c under the trust document in the form of cash and or publicly traded stock without ofs discount x has filed a petition in a local court seeking authorization to pre-pay c the entire balance owed on the annuity payments subsequently the remaining principal and undistributed_income will be distributed to a residuary_trust for the benefit of j based on the foregoing facts x requests the following rulings rulings requested x's prepayment of the entire remaining charitable interest without discount to c as the sole charitable_beneficiary of the trust will not constitute a termination of a private_foundation under sec_507 of the code x's prepayment of the entire remaining charitable interest without discount to c as the charitable_beneficiary of the trust will not be an act of self-dealing under sec_4941 of the code x's prepayment of the entire remaining charitable interest without discount to c as the charitable_beneficiary of the trust will not be a taxable_expenditure under sec_4945 of the code ruling law and analysis sec_507 of the code provides in pertinent part that the status of any organization as a private_foundation shall be terminated only if -- such organization notifies the secretary at such time and in such manner as the secretary may by regulations prescribe of its intent to accomplish such termination or a with respect to such organization there have been either willful repeated acts or failures to act or a willful and flagrant act or failure to act giving rise to liability for tax under chapter and b the secretary notifies such organization that by reason of subparagraph a such organization is liable for the tax imposed by subsection c and either such organization pays the tax imposed by subsection c or any portion not abated under subsection g or the entire amount of such tax is abated under subsection g sec_507 of the code imposes a tax upon a private foundation's termination of its status as a private_foundation sec_4947 of the code provides that in the case of the trust which is not exempt from tax under sec_50 a not alt of the unexpired interests in which are devoted to one or more of the purposes described in sec_170 and which has amounts in trust for which a deduction was allowed under sec_170 sec_545 sec_556 sec_642 sec_2055 sec_2106 or sec_2522 sec_507 relating to the termination of private_foundation_status e os s relating to governing instruments sec_4941 relating to taxes on self-dealing sec_4943 relating to taxes on excess_business_holdings except as provided in subsection b sec_4944 relating to investments which jeopardize charitable purpose except as provided in sec_4947 and sec_4945 relating to tax on taxable_expenditures shall apply as if such trust were a private_foundation sec_53_4947-1 of the foundations and similar excise_taxes regulations provides that the provisions of sec_507 shall not apply to a_trust described in sec_4947 or by reason of any payment to a beneficiary that is directed by the terms of the governing instrument of the trust and is not discretionary with the trustee or in the case of a discretionary payment by reason of or following the expiration of the last remaining charitable interest in the trust sec_53_4947-1 of the regulations provides examples of the application of sec_53_4947-1 example h creates a_trust under which x a sec_501 organization receives dollar_figure per year for a period of years remainder to s h's son h is allowed a deduction under sec_2522 for the present_value of x's interest when the final payment to x has been made at ten end of the 20-year period in accordance with the terms of the trust the provisions of sec_4947 will cease to apply to the trust because the trust no longer retains any amounts for which the deduction under sec_2522 was allowed however the final payment to x will not be considered a termination of the trust's private_foundation_status within the meaning of sec_507 the payment of cash and or stock to x in order to cease the annuity liability of x to c pursuant to the trust terms does not constitute a termination under sec_507 regulation sec_53_4947-1 provides that the provisions of sec_507 shall not apply to a_trust described in sec_4947 by reason of any payment that is directed by the terms of the governing instrument of the trust and is not discretionary with the trustee pursuant to the trust document x is required to make mandatory payments to c and has fulfilled its obligation by making all required_payments to date the decision by all parties to make the charitable payments prior to the end of the term of the trust does not render the payment any less mandatory nor is it deemed discretionary with the trustee merely because all parties agree to make the charitable payment earlier than required by the trust document additionally the accelerated payment to c is subject_to the approval of a court petition furthermore the regulation illustrations under sec_53_4947-1 further support the general_rule that the payout of the charitable obligation does not constitute a sec_507 transaction ruling sec_4941 a of the code imposes a tax on any act of self-dealing between a private_foundation and a disqualified_person as defined in sec_4946 of the code sec_53_4946-1 of the regulations provides that for purposes of self-dealing under sec_4941 of the code an exempt_organization is not a disqualified_person as c is not a disqualified_person the payments made by x to c will not constitute an act or acts of self-dealing under sec_4941o0f the code ruling sec_4945 of the code imposes a tax ona private foundation's making any taxable_expenditure as defined in sec_4945 sec_4945 defines the term taxable_expenditure as any amount_paid or incurred by a private foundation- to carry on propaganda or otherwise to attempt to influence legislation within the meaning of subsection e except as provided in subsection f to influence the outcome of any specific public election or to carry on directly or indirectly any voter registration drive as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g as a grant to an organization unless- a such organization is described in paragraph or of sec_509 or is an exempt_operating_foundation as defined in sec_4940 or b the private_foundation exercises expenditure_responsibility with respect to such grant in accordance with subsection h or for any purpose other than one specified in c b sec_53_4945-6 of the regulations defines the term taxable_expenditure as used under sec_4945 of the code to include any amount_paid or incurred by a private_foundation for any purpose other than one specified in sec_170 thus ordinarily only an expenditure for an activity which if it were a substantial part of the organization's total activities would cause loss of tax exemption is a taxable_expenditure under sec_4945 sec_53_4945-6 of the regulations provides that any payment which constitutes a qualifying_distribution under sec_4942 of the code or an allowable deduction under sec_4940 ordinarily will not be treated as a taxable_expenditure under sec_4945 x's expenditure to a charitable_organization as required under x's trust instrument is in furtherance of a sec_170 purpose in fulfillment of its charitable_lead_annuity requirement in its governing instrument therefore there is no taxable_expenditure under sec_4945 of the code relating to the proposed transaction accordingly we rule as follows conclusions x's prepayment of the entire remaining charitable interest without discount to c as the sole charitable_beneficiary of the trust will not constitute the termination of the private_foundation under sec_507 of the code x's prepayment of the entire remaining charitable interest without discount to c as the charitable_beneficiary of the trust will not be an act of self-dealing under sec_4941 of the code x's prepayment of the entire remaining charitable interest without discount to c as the charitable_beneficiary of x will not be a taxable_expenditure under sec_4945 of the code except as we have ruled above we express no opinion as to the tax consequences of the transaction under the cited provisions of the code or under any other provisions of the code this ruling is directed only to x sec_61 k of the code provides that it may not be used or cited as precedent because this letter could help resolve any future questions about the tax consequences of x’s activities x should keep a copy of this ruling in its permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely terrell m berkovsky manager exempt_organizations technical group
